On March 5, 1993, respondent Wesley M. Norwood, attorney registration No. 04960, of Lawrence, Kansas, an attorney admitted to practice law in the State of Kansas, was disciplined by indefinite suspension from the practice of law for violation of MRPC 1.7 (1992 Kan. Ct. R. Annot. 261), 1.8(a) (1992 Kan. Ct. R. Annot. 265), 1.15(d)(2)(iii) and (iv) (1992 Kan. Ct. R. Annot. 281), and 8.4(a) and (g) (1992 Kan. Ct. R. Annot. 328), in connection with his financial dealings with two of his clients. In re Norwood, 252 Kan. 711, 847 P.2d 1314 (1993).
In a letter dated and filed April 5, 1993, to the Clerk of the Appellate Courts, respondent voluntarily surrendered his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1992 Kan. Ct. R. Annot. 175).
This court, having examined the files of the Office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Wesley M. Norwood be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Wesley M. Norwood from the roll of attorneys licensed to practice law in the State of Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein be assessed to the respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1992 Kan. Ct. R. Annot. 176).